            Case 20-02477-LA7          Filed 07/16/20    Entered 07/16/20 13:44:56        Doc 436-2     Pg. 1 of
                                                             5


             1   Leslie T. Gladstone, Esq. (SBN 144615)
                 Christin A. Batt, Esq. (SBN 222584)
             2   Derek A. Soinski, Esq. (SBN 293747)
                 FINANCIAL LAW GROUP
             3
                 401 Via Del Norte
             4   La Jolla, CA 92037
                 Telephone: (858) 454-9887
             5   Facsimile: (858) 454-9596
             6   Attorneys for Leslie T. Gladstone, Chapter 7 Trustee
             7
                                              UNITED STATES BANKRUPTCY COURT
             8
                                               SOUTHERN DISTRICT OF CALIFORNIA
             9
                 In re:                                              Case No.: 20-02477-LA7
            10

            11   GARDEN FRESH RESTAURANTS LLC,                       PROOF OF SERVICE

            12                   Debtor.

            13
                          I, the undersigned, declare:
            14
                         That I am, and was at the time of service of the papers herein referred to, over the age of 18
            15   years, and not a party to this action; and I am employed in the County of San Diego, California, within
            16   which county the subject mailing occurred. My business address is 401 Via Del Norte, La Jolla,
                 California 92037.
            17
                          On July 16, 2020, I served the following document(s):
            18
                          EX PARTE APPLICATION TO EMPLOY STRATEGE LAW, LLP AS INSURANCE
            19            COUNSEL FOR THE CHAPTER 7 TRUSTEE
            20            DECLARATION OF DISINTEREST OF ROBERT (“ROBIN”) M. TRAYLOR IN
                          SUPPORT OF EX PARTE APPLICATION BY TRUSTEE FOR AUTHORITY TO
            21            EMPLOY STRATEGE LAW, LLP AS INSURANCE COUNSEL FOR THE
                          CHAPTER 7 TRUSTEE
            22

            23            ORDER ON EX PARTE APPLICATION TO EMPLOY STRATEGE LAW, LLP AS
                          INSURANCE COUNSEL FOR THE CHAPTER 7 TRUSTEE
            24
                        TO BE SERVED BY ELECTRONIC SERVICE, by electronically mailing a true copy of
            25   the above documents pursuant to amended general order 162 to the addressees named hereafter:
            26
                          Office of the United States Trustee
            27            Southern District of California
                          E-mail address: ustp.region15sop@usdoj.gov
            28
FINANCIAL                                                        1                IN RE GARDEN FRESH RESTAURANTS LLC
LAW GROUP                                                                                         CASE NO. 20-02477-LA7
                                                                                                     PROOF OF SERVICE
            Case 20-02477-LA7        Filed 07/16/20    Entered 07/16/20 13:44:56        Doc 436-2     Pg. 2 of
                                                           5


             1          On July 16, 2020, I served the following document(s):

             2          EX PARTE APPLICATION TO EMPLOY STRATEGE LAW, LLP AS INSURANCE
                        COUNSEL FOR THE CHAPTER 7 TRUSTEE
             3
                        DECLARATION OF DISINTEREST OF ROBERT (“ROBIN”) M. TRAYLOR IN
             4          SUPPORT OF EX PARTE APPLICATION BY TRUSTEE FOR AUTHORITY TO
                        EMPLOY STRATEGE LAW, LLP AS INSURANCE COUNSEL FOR THE
             5
                        CHAPTER 7 TRUSTEE
             6
                 X       TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ANEF@):
             7   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) ("LBR"), the foregoing
                 document will be served by the court via NEF and hyperlink to the document. On July 16, 2020, I
             8   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
             9   the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the e-
                 mail address(es) indicated below:
            10
                       Christin A. Batt christinb@flgsd.com,
            11          sandray@flgsd.com;candic@flgsd.com;leslieg@flgsd.com;dereks@flgsd.com
                       George B. Blackmar gblackmar@bpslaw.net
            12         Michael D. Breslauer mbreslauer@swsslaw.com, wyones@swsslaw.com
            13         Gregory Brown gbrown@mccarronlaw.com
                       Jeffrey D. Cawdrey jcawdrey@gordonrees.com, sdurazo@grsm.com
            14         Caroline Djang caroline.djang@bbklaw.com, sansanee.wells@bbklaw.com
                       Jerome Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-
            15          law.com;cllosa@flg-law.com
                       Leslie T. Gladstone candic@flgsd.com,
            16
                        christinb@flgsd.com;sandray@flgsd.com;ltg@trustesolutions.net;dereks@flgsd.com
            17         Leslie T. Gladstone leslieg@flgsd.com,
                        candic@flgsd.com;sandray@flgsd.com;christinb@flgsd.com;dereks@flgsd.com
            18         Michael Good mgood@southbaylawfirm.com
                       Thomas B. Gorrill tom@gorillalaw.com, r53431@notify.bestcase.com
            19         Michael I. Gottfried MGottfried@elkinskalt.com, emeza@lgbfirm.com
                       Michael S. Greger mgreger@allenmatkins.com
            20
                       Sasha M. Gurvitz sgurvitz@ktbslaw.com
            21         Haeji Hong Haeji.Hong@usdoj.gov,
                        USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,Abram.S.Feuerstein@usdoj.gov
            22         Brian D.
                        Huben carolod@ballardspahr.com;hubenb@ballardspahr.com;branchd@ballardspahr.com
            23         Gerald P. Kennedy gerald.kennedy@procopio.com,
                        kristina.terlaga@procopio.com;calendaring@procopio.com
            24
                       Cheryl Kenner ckenner@shegerianlaw.com, calendarclerk@shegerianlaw.com
            25         Kaveh Keshmiri kavehkeshmiri@gmail.com
                       Dean T. Kirby dkirby@kirbymac.com,
            26          jwilson@kirbymac.com;rrobinson@kirbymac.com;Jacquelyn@ecf.inforuptcy.com;twright@
                        kirbymac.com
            27         Ian S. Landsberg ilandsberg@sklarkirsh.com, dzuniga@landsberg-law.com
                       Gregory Markow jkeatingwolk@cgs3.com
            28
FINANCIAL                                                       2               IN RE GARDEN FRESH RESTAURANTS LLC
LAW GROUP                                                                                       CASE NO. 20-02477-LA7
                                                                                                   PROOF OF SERVICE
            Case 20-02477-LA7         Filed 07/16/20     Entered 07/16/20 13:44:56        Doc 436-2      Pg. 3 of
                                                             5


             1         Kevin P Montee kmontee@monteefirm.com
                       Adam Nach adam.nach@lane-nach.com
             2         Julie H. Rome-Banks julie@bindermalter.com
                       Gary B. Rudolph rudolph@sullivanhill.com,
             3
                        hill@sullivanhill.com;bkstaff@sullivanhill.com;vidovich@ecf.inforuptcy.com;rudolph@ecf.
             4          inforuptcy.com
                       Allan D. Sarver ads@asarverlaw.com
             5         Leslie Skorheim leslie.skorheim@usdoj.gov,
                        USTP.Region15@usdoj.gov,tiffany.l.carroll@usdoj.gov,abram.s.feuerstein@usdoj.gov
             6         Derek Andrew Soinski dereks@flgsd.com,
                        leslieg@flgsd.com;christinb@flgsd.com;candic@flgsd.com;sandray@flgsd.com
             7
                       United States Trustee ustp.region15@usdoj.gov
             8         Gabe Wright gwright@hahnlaw.com, lmay@hahnlaw.com;cmbeitel@hahnlaw.com
                       Roye Zur rzur@elkinskalt.com, vrichmond@lgbfirm.com
             9
                        All other interested parties in this action that are not a registered ECF User are served as
            10   follows:
            11
                  X _ by U.S. FIRST CLASS MAIL SERVICE, POSTAGE PREPAID by placing each
            12   document in a sealed, envelope with postage thereon fully prepaid, for collection and mailing at
                 Financial Law Group, La Jolla, California, following ordinary business practices and addressed as
            13   set forth below. I am familiar with the practice of Financial Law Group for collection for U.S.
                 mail, said practice being that in the ordinary course of business, correspondence is picked up at
            14   our office the same day as it is placed for collection. I am aware that on motion of the party
            15   served, service is presumed invalid if postal cancellation date or postage meter date is more than
                 one day after date of deposit for mailing affidavit.
            16
                 Ernie Zachary Park, Esq.
            17   BEWLEY, LASSLEBEN & MILLER, LLP
                 13215 E. Penn Street, Ste. 510
            18   Whittier, CA 90602-1797
            19   Special Notice Attorney for Franciscan AAH, LLC a California LLC
                 VIA FIRST CLASS MAIL - POSTAGE PAID
            20
                 David M. Blau, Esq.
            21   Clark Hill PLC
                 151 S. Old Woodward Avenue, Ste. 20
            22
                 Birmingham, MI 48009
            23   Special Notice Attorney for Creditors: Pleasant Hill Crescent Drive Investors, LLC, Vestar Best
                 in the West Property, LLC, Vestar Bowles Crossing, LLC, and Vestar DRM-OPCO, L.L.C.
            24   VIA FIRST CLASS MAIL - POSTAGE PAID
            25

            26

            27

            28
FINANCIAL                                                         3               IN RE GARDEN FRESH RESTAURANTS LLC
LAW GROUP                                                                                         CASE NO. 20-02477-LA7
                                                                                                     PROOF OF SERVICE
            Case 20-02477-LA7       Filed 07/16/20    Entered 07/16/20 13:44:56       Doc 436-2   Pg. 4 of
                                                          5


             1   Kevin M. Lippman, Esq.
                 Munsch Hardt Kopf & Harr, P.C.
             2   500 N. Akard Street, Suite 3800
                 Dallas, Texas 75201
             3
                 Special Notice Attorney for Creditor CSRA Komar Desert Center Master Lessee, 16 LLC
             4   VIA FIRST CLASS MAIL - POSTAGE PAID

             5   Ken Burton, Jr., Tax Collector
                 1001 3rd Ave. W, Ste. 240
             6   Manatee County Tax Collector
                 Bradenton, FL 34205-7863
             7
                 Special Notice Creditor
             8   VIA FIRST CLASS MAIL - POSTAGE PAID

             9   James B. Holden
                 Colorado Department of Law
            10   1300 Broadway, 8th Floor
            11   Denver, CO 80203
                 Special Notice Attorney for Ralph L. Carr Colorado Judicial Center
            12   VIA FIRST CLASS MAIL - POSTAGE PAID

            13   Deanna Lee Westfall, Assistant Attorney General
                 Colorado Department of Law
            14   1300 Broadway, 8th Floor
            15   Denver, CO 80203
                 Special Notice Creditor
            16   VIA FIRST CLASS MAIL - POSTAGE PAID

            17   G. Andrew Slater, Esq.,
                 Dowling Aaron Incorporated
            18   8080 North Palm Avenue, Third Floor
            19   P.O. Box 28902
                 Fresno, CA 93729
            20   Special Notice Attorney for Julio A. Martin Family Trust Dated 12/5/2003

            21   Texas Comptroller of Public Accounts, Revenue Accounting Division and
                 Texas Workforce Commission
            22
                 Courtney J. Hull
            23   c/o Sherri Simpson, Paralegal
                 PO Box 12548
            24   Austin, TX 78711-2548
                 Special Notice Creditor
            25   VIA FIRST CLASS MAIL - POSTAGE PAID
            26

            27

            28
FINANCIAL                                                     4             IN RE GARDEN FRESH RESTAURANTS LLC
LAW GROUP                                                                                   CASE NO. 20-02477-LA7
                                                                                               PROOF OF SERVICE
            Case 20-02477-LA7        Filed 07/16/20     Entered 07/16/20 13:44:56         Doc 436-2     Pg. 5 of
                                                            5


             1   The Woodlands Metro Center MUD and The Woodlands Road Utility District #1 and The Spring
                 Branch ISD
             2   c/o Melissa E. Valdez, Esq.,
                 Perdue Brandon Feilder Collins & Mott, L .L.P.
             3
                 1235 North Loop West, Ste. 600
             4   Houston, TX 77008
                 Special Notice Creditor
             5   VIA FIRST CLASS MAIL - POSTAGE PAID
             6          I declare under penalty of perjury under the laws of the United States of America that the
                 above is true and correct.
             7

             8          Executed on July 16, 2020, at La Jolla, California.

             9
                                                              /s/ Candi Collins
            10                                                Candi Collins
            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
FINANCIAL                                                        5                IN RE GARDEN FRESH RESTAURANTS LLC
LAW GROUP                                                                                         CASE NO. 20-02477-LA7
                                                                                                     PROOF OF SERVICE
